                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 EDWARD WILLIAMS,

              Plaintiff,                          Case No. 2:19-cv-10283
                                                  District Judge David M. Lawson
 v.                                               Magistrate Judge Anthony P. Patti

 ANDREOPOULOS & HILL,
 LLC, et al.,

           Defendants.
___________________________________/

       ORDER ADDRESSING PLAINTIFF’S APRIL 23, 2021 FILING
                         (ECF NO. 77)

      On May 13, 2021, the Clerk of this Court docketed Plaintiff’s April 23, 2021

request for an extension of time. (ECF No. 77.) Upon consideration, no further

ruling is needed. The Court is mindful of Plaintiff’s allegations regarding the

pandemic’s effect upon the ADOC’s Staton Correctional Facility’s law library (i.e.,

it is being used for medical treatment, allegedly due to conditions at Draper

Correctional Facility, Kilby Correctional Facility, and perhaps even an Alabama

county jail). (ECF No. 77, PageID.457.) However, even if Plaintiff cannot enter

Staton’s law library “unless it is clear of medical staff[,]” (id.), the Court’s May 12,

2021 order explains that Plaintiff’s March 18, 2021 response (ECF No. 67) “should

suffice for the Court’s consideration of the pending motions to dismiss[.]” (ECF

No. 76, PageID.452.)

                                           1
      Objections to this order are governed by 28 U.S.C. § 636(b)(1), Fed. R. Civ.

P. 72, and E.D. Mich. LR 72.1(d).


Dated: May 26, 2021
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                        2
